            Case 1:17-cv-01110-JFC Document 332 Filed 11/02/18 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


RHONDA J. GORTON, Personal                            :
Representative for the Estate of                      :
THOMAS D. GORTON, II, and                             :       No. 1:17-cv-01110-JFC
in her own right,                                     :
                                                      :
                          Plaintiff,                  :
                                                      :       ASBESTOS CASE
          v.                                          :
                                                      :
AIR & LIQUID SYSTEMS CORP., et al.,                   :
                                                      :
                          Defendants.                 :


                       DEFENDANT FORD MOTOR COMPANY’S
                        REPLY BRIEF IN SUPPORT OF FORD’S
                MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT


          Defendant Ford Motor Company (“Ford”) submits this Reply Brief in Support of Ford’s

Motion to Dismiss Plaintiff’s Amended Complaint (“Motion to Dismiss”)(ECF No. 302, filed

August 10, 2018). Plaintiff’s Opposition to the Motion to Dismiss (“Plaintiff’s Opposition”)

(ECF No. 325, Filed October 22, 2018) fails to address the pleading deficiencies in the Amended

Complaint, but instead improperly proffers misrepresentations of fact in support of Plaintiff’s

Opposition to the Motion to Dismiss. To the extent Plaintiff seeks to convert Ford’s Motion to

Dismiss to a motion for summary judgment pursuant to Fed. R. Civ. P. 12(d), Ford requests a

reasonable opportunity to fully respond and present factual information that is pertinent to

Plaintiff’s Opposition.

          Contrary to Plaintiff’s assertion, the Amended Complaint fails to plead that Mr. Gorton

was exposed to any Ford product. To survive a motion to dismiss, “a complaint must contain



DM1\9124059.1
            Case 1:17-cv-01110-JFC Document 332 Filed 11/02/18 Page 2 of 4



sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007)). A complaint is facially plausible only if it alleges sufficient “factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. However, the court is “not bound to accept as true a legal conclusion

couched as a factual allegation.” Iqbal, 556 U.S. at 678. In ruling on a motion to dismiss, a

court may consider only the complaint, attached exhibits, and matters of public record. Mayer v.

Belichick, 605 F.3d 223, 230 (3d Cir. 2010).

          Despite being given ample opportunity to file an amended complaint to correct the

inadequate pleading as to Ford, Plaintiff raises no new factual allegations against Ford in her

Amended Complaint that are sufficient to place Ford on notice of the claim against it. Contrary

to assertions in Plaintiff’s Opposition, nowhere does the Amended Complaint allege that Mr.

Gorton was exposed to any asbestos-containing Ford product, nor does it allege that Mr. Gorton

performed any brake work using Ford products or on Ford vehicles. In the absence of pleading

such allegations, Plaintiff’s Amended Complaint fails to state a claim for relief against Ford that

is plausible on its face. In her Opposition, Plaintiff makes inaccurate factual representations to

the Court regarding Mr. Gorton’s 2017 deposition testimony. Plaintiff also improperly asserts

that Ford should be obliged to fill the pleading gaps by inferring Plaintiff’s allegations against

Ford from Mr. Gorton’s testimony. This is not the standard for pleading sufficiency under the

Federal Rules of Civil Procedure. See Fed R. Civ. P. 8(a); Iqbal, 556 U.S. at 678 (2009) (Fed.

R. Civ. P. 8 “demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.”)(citing Papasan v. Allain, 478 U.S. 265, 296 (1986)); Twombly, 550 U.S. at 555

(“Factual allegations must be enough to raise a right to relief above the speculative level”).



                                                    2
DM1\9124059.1
              Case 1:17-cv-01110-JFC Document 332 Filed 11/02/18 Page 3 of 4



Moreover, Plaintiff’s misrepresentations regarding Mr. Gorton’s exposure testimony cannot be

accepted as true, nor should such pleading be tolerated.

          Mr. Gorton was deposed only a few days after the original Complaint was filed, and more

than year prior to the filing of the Amended Complaint. Plaintiff could have attached Mr.

Gorton’s deposition testimony to the Amended Complaint, thereby placing the testimony within

the purview of both the Court and Ford for purposes of the evaluating the sufficiency of

Plaintiff’s allegations, but did not do so. No other depositions have been taken in this case and

discovery is now closed. Ford respectfully suggests that Plaintiff did not append Mr. Gorton’s

testimony to the Amended Complaint and did not state more specific allegations against Ford in

the Amended Complaint because Mr. Gorton’s own testimony does not support a cause of action

against Ford.

          Should the Court determine that Plaintiff’s Opposition converts Ford’s Motion to Dismiss

to a motion for summary judgment, Ford requests a reasonable opportunity to fully respond and

present factual information that is pertinent to Plaintiff’s Opposition. This evidence would

include Mr. Gorton’s own testimony that other than one brake job on a Fiat vehicle, he cannot

identify the manufacturer of any vehicle on which he performed any brake work, nor could he

recall ever using Ford original equipment brakes. 1




        The Court may take judicial notice that Fiat vehicles are not and have never been manufactured by Ford
          1

Motor Company.


                                                       3
DM1\9124059.1
            Case 1:17-cv-01110-JFC Document 332 Filed 11/02/18 Page 4 of 4



          For the foregoing reasons and all of the reasons set forth in Ford’s Motion to Dismiss, the

Court should limit its review of the Motion to Dismiss to the allegations set forth in the

Amended Complaint and should grant Ford’s Motion to Dismiss with prejudice.



                                                Respectfully submitted,

                                                DUANE MORRIS, LLP

                                                By: /s/ Julie S. Greenberg

                                                       Sharon L. Caffrey
                                                       Pa. ID. No. 49519
                                                       30 South 17th Street
                                                       Philadelphia, PA 19103-4196
                                                       (215) 979-1180

                                                       Julie S. Greenberg
                                                       Pa. I.D. No. 79697
                                                       600 Grant Street, Suite 5010
                                                       Pittsburgh, PA 15219-2802
                                                       (412) 497-1004

                                                       Counsel for Ford Motor Company
November 2, 2018




                                                   4
DM1\9124059.1
